HARRIS, Chief Judge.
The appellant, Edward Doherty, was convicted of carrying a concealed firearm pursuant to section 790.01, Florida Statutes (1993). He appeals the denial of his motion to suppress the firearm found in his vehicle after he consented to the search. Because the legal basis for his argument on appeal is entirely different from the argument he propounded to the trial court, the error was not preserved for review. See Tillman v. State, 471 So.2d 32 (Fla.1985) (in order to adequately preserve an alleged error for appellate review, the legal basis for the argument at the trial court level must be generally the same as the legal basis for the claim of error at the appellate level).
AFFIRMED.
PETERSON and DIAMANTIS, JJ., concur.